DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 02/24/2021 has been entered. Claims 1 and 20 have been amended. Claims 3-4, 6 and 14 have been canceled. Claims 1-2, 5, 7-13 and 15-20 are pending in this application.

Response to Arguments
Applicant's arguments filed 02/24/2021, have been fully considered and entered, but they are not persuasive/moot because the arguments do not apply to any of the references being used in the current rejection.
Before replying to the argument:
For the amended claim limitation: “wherein the target value is a predetermined value set in accordance with one or both of a user of the medical observation apparatus and a surgery method in which the medical observation apparatus is used”:
The specification never used the terminology “predetermined value”.
The broadest reasonable interpretation is manual zoom mode. This can be achieved via controls like knobs, buttons, etc. or via a digital menu, touch screen, etc.. 
Argument
… However, paragraphs [0915] and [0916] in Ishida discloses a user manually setting a magnification ratio and verifying the selection by pressing an OK key. Therefore, both Nakamura and Ishida disclose that an alleged target magnification is set when a switch or key is activated, not a predetermined value 
Reply
Applicant agrees that Ishida discloses a user manually setting a magnification/zoom ratio, which represents a predetermined value set in accordance with one or both of a user of the device (Ishida [0915] When the pulldown button 1311 is pressed, a list of magnification ratios such as "2.0", "4.0", and "9.0" is displayed.  The user can select a desired magnification ratio from the list of magnification ratios being displayed.  Although this example shows an example in which the user selects a desired magnification ratio from the list of magnification ratios, the user may manually input the desired magnification ratio. [0916] When a determination operation (for example, an operation of pressing the OK key 114) is input after the magnification ratio selection operation is performed, the selected magnification ratio is determined as the setting content.  When the user does not want to designate any particular magnification ratio, a predetermined magnification ratio is used). This satisfies the broadest reasonable interpretation of the amended limitation.
Even, following the applicant’s argument that Ishida uses an additional verification step “pressing OK” after the user sets the zoom value. It is obvious to one with ordinary skills in the art that this verification step is optional and can be eliminated and the determination operation can be included on the step of user selecting a magnification/zoom ratio from the list.
Applicant is reminded that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See in re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR international Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
The examiner is confused by the argument. It seems that the applicant either (i) claims the manual zooming function “as Ishida” but without the verification step (obvious as outlined above), or (ii) the applicant wants to claim direct controls of the zooming value using knobs, buttons, etc. Applicant needs further amendment to select the direct controls. 
Please note: the direct controls is an obvious alternative to one with ordinary skills in the art. Setting zoom by user using controls like knob, buttons is well-known feature (Applicant can return to user manual for Leica M844 Leica M820, March 2009, P. 40, IDS dated 02/25/2021).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5, 7-11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over NAKAMURA et al. (JP2006223476A), hereinafter NAKAMURA, in view of ISHIDA (US 20140368608 A1) hereinafter ISHIDA.
Regarding claim 1,
NAKAMURA teaches a medical observation apparatus (a medical stereoscopic image observation apparatus [0009]), comprising: circuitry “magnification control device 38, Fig. 1A” configured to: control a zoom of an imaging device “a stereoscopic image captured by the stereoscopic imaging unit [0009]” based on a distance between: the imaging device 5supported by an arm in which a plurality of links are connected to each other through a joint portion “The stereoscopic imaging device 12 and the 3D monitor 14 are respectively supported by support arms 18 each having a joint portion that can be moved to an arbitrary three-dimensional position and can be fixed at the moved position [0018]” and an observation target (a distance measuring unit for measuring an observation distance from the stereoscopic imaging unit to the subject at the observation point… a magnification of the scaling unit according to the observation distance [0009]);
when the arm moves update the distance (The distance measuring sensor 54 includes a light emitting … and light receiving … [0040]) and control the zoom such that an index value corresponding to an actual field of view of the 10imaging device to maintain a target value corresponding to a size of the observation target in the actual field of view (the magnification changed such that the relationship of the magnification with a stored zoom Z1 and observation distance Y1 is Z2= Z1 (Y2/Y1) [0018]-[0051]; Fig. 1 and 2).  
However NAKAMURA teaches target value associated with one or both of a user of the medical observation apparatus and a surgery method in which the medical observation apparatus is used (In the zooming control device 38, the automatic zooming control function is switched ON by operating the interlocking switch 28. When the zoom switch 22 is operated in this state “by a user of the apparatus” [0048]). NAKAMURA did not explicitly teach determining the distance using an auto focus function; setting the target/zooming value/level to a predetermined value in accordance with one or both of a user of the medical observation apparatus and a surgery method in which the medical observation apparatus is used.
ISHIDA teaches determining the distance using an auto focus function (auto-focus [0201][0809][0807]); setting the target/zooming value/level to a predetermined value in accordance with one or both of a user of the medical observation apparatus and a surgery method in which the medical observation apparatus is used (a user may select from a list of magnification ratio [0915][0916]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of ISHIDA to the teachings of NAKAMURA. The motivation for such modification would be to obtain an excellent effect that an appropriate representation can be provided for different users (ISHIDA [0025]).
Please note: the direct zooming controls is an obvious alternative to one with ordinary skills in the art. Setting zoom by user using controls like knob, buttons is well-known feature (Applicant can return to user manual for Leica M844 Leica M820, March 2009, P. 40, IDS dated 02/25/2021).

Regarding claim 2,
The combination of NAKAMURA and ISHIDA teaches all the features of claim 1, as outlined above.
NAKAMURA further teaches wherein the circuitry is configured to control the zoom such that a size 15of the observation target in a captured image captured by the imaging device is identical before the distance is changed and after the distance is changed (the magnification changed such that the relationship of the magnification with a stored zoom Z1 and observation distance Y1 is Z2= Z1 (Y2/Y1) [0018]-[0051]; Fig. 1 and 2).  

Regarding claim 5,
The combination of NAKAMURA and ISHIDA teaches all the features of claim 1, as outlined above.
NAKAMURA further teaches wherein the preset target value is a set with respect to the medical observation apparatus (a medical stereoscopic image observation apparatus [0009]; the magnification changed such that the relationship of the magnification with a stored zoom Z1 and observation distance Y1 is Z2= Z1 (Y2/Y1) [0018]-[0051]; Fig. 1 and 2).  

Regarding claim 7,
The combination of NAKAMURA and ISHIDA teaches all the features of claim 1, as outlined above.
NAKAMURA further teaches wherein the preset target value is changed based on an operation corresponding to the zoom (the magnification changed such that the relationship of the magnification with a stored zoom Z1 and observation distance Y1 is Z2= Z1 (Y2/Y1) [0018]-[0051]; Fig. 1 and 2; The zoom magnification Z1 and the distance Y1 continue to be stored in the magnification control device 38 until the zoom switch 22 is operated next time. When the zoom switch 22 is operated, the zoom magnification Z1 and the distance Y1 at the end of the zoom operation are newly stored [0053]).  

Regarding claim 8,
The combination of NAKAMURA and ISHIDA teaches all the features of claim 7, as outlined above.
NAKAMURA further teaches wherein the circuitry is configured to record the preset target value that has been changed, in a recording medium (The zoom magnification Z1 and the distance Y1 continue to be stored in the magnification control device 38 until the zoom switch 22 is operated next time. When the zoom switch 22 is operated, the zoom magnification Z1 and the distance Y1 at the end of the zoom operation are newly stored [0053]).  

Regarding claim 9,
The combination of NAKAMURA and ISHIDA teaches all the features of claim 1, as outlined above.
NAKAMURA further teaches on condition that an operation corresponding to the zoom is detected, the circuitry is configured to control the zoom such that the zoom corresponds to the operation relevant to the zoom (The zoom magnification Z1 and the distance Y1 continue to be stored in the magnification control device 38 until the zoom switch 22 is operated next time. When the zoom switch 22 is operated, the zoom magnification Z1 and the distance Y1 at the end of the zoom operation are newly stored [0053]).  

Regarding claim 10,
The combination of NAKAMURA and ISHIDA teaches all the features of claim 9, as outlined above.
NAKAMURA further teaches on condition that the operation relevant to the zoom is while the circuitry is controlling the zoom based on the distance, the circuitry is configured to stop the control of the zoom (In the zooming control device 38, the automatic zooming control function is switched ON by operating the interlocking switch 28 [0048]).

Regarding claim 11,
The combination of NAKAMURA and ISHIDA teaches all the features of claim 1, as outlined above.
NAKAMURA further teaches wherein the circuitry is configured to control the zoom based on the distance when it is determined that a predetermined operation that has been set is ended (Therefore, as shown in FIG. 2B, the distance from the pupil position 46a, 46b in the direction of the axis O to the subject (affected part 50b) sent from the distance measuring sensor control device 36 to the magnification change control device 38 is from the distance Y1. The distance changes to Y2. Here, when the automatic scaling control function is switched to ON by operating the interlocking switch 28, the zooming control device 38 has new zooming optical systems L3R and L3L based on the measurement value of the distance measuring sensor 54. The variable magnification optical systems L3R and L3L are moved by driving a motor “not shown” or the like so that the magnification Z2 = Z1 (Y2 / Y1). [0018]-[0051]; Fig. 1 and 2. The variable magnification optical system are moved after the completion of that prescribed operation of the switch 28).

Regarding claim 20 “method” is rejected under the same reasoning as claim 1 “device”.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over NAKAMURA in view of ISHIDA, and in further view of HAYASHI et al. (US 20150330776 A1) hereinafter HAYASHI.
Regarding claim 12, 
The combination of NAKAMURA and ISHIDA teaches all the features of claim 1, as outlined above, which further teaches controls the zoom based on the distance.
NAKAMURA did not explicitly teach filtering the distance at a plurality of time points after the distance is changed. 
HAYASHI teaches filtering “averaging” the distance at a plurality of time points after the distance is changed ([0032][0033][0233]). Filtering/Smoothing/Averaging the measured points is well-known to one with ordinary skills in the art.
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of HAYASHI to the teachings of NAKAMURA and ISHIDA. The motivation for such an addition would be to correct or smooth the measured values (HAYASHI [0032][0033]).

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over NAKAMURA in view of ISHIDA, and in further view of Morichika et al. (US 20050163396 A1) hereinafter Morichika.
Regarding claim 13, 
The combination of NAKAMURA and ISHIDA
NAKAMURA did not explicitly teach adjusting an aspect ratio of a captured image captured by the imaging device such that the aspect ratio of the captured image maintains a preset reference aspect ratio, based on a change in a 10posture of the imaging device. 
Morichika teaches adjusting an aspect ratio of a captured image “trapezoidal correction in the vertical direction and in the horizontal direction on the captured image” captured by the imaging device such that the aspect ratio of the captured image maintain a preset reference aspect ratio, based on a change in a 10posture of the imaging device “using the image capturing angle” ([0091]-[0099]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Morichika to the teachings of NAKAMURA and ISHIDA. The motivation for such an addition would be to accurately correct the images (Morichika [0007]).

Regarding claim 15, is rejected under the same reasoning as claim 13, where it would have been obvious not perform correction if there is no change in inclination of the camera. 

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over NAKAMURA in view of ISHIDA, and in further view of Moriyama et al. (US 20060235273 A1) hereinafter Moriyama.
Regarding claim 16, 
The combination of NAKAMURA and ISHIDA
NAKAMURA did not explicitly teach a second imaging device having an angle of view wider than that of the first imaging device. 
Moriyama teaches a second imaging device having an angle of view wider than that of the first imaging device (The second electronic endoscope 32 includes a second objective optical system 37 composed of plural lenses with greater viewing angle “151 degrees or more” .alpha.2 than that of the first objective optical system 33 of the first electronic endoscope 31 [0040]-[0041]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Moriyama to the teachings of NAKAMURA and ISHIDA. The motivation for such an addition would be to provide a second observation window provided at the second distal end portion, a second objective optical system optically coupled to the second observation window and having a second viewing angle wider than the first viewing angle (Moriyama [0017]).

Regarding claim 17, 
The combination of NAKAMURA and ISHIDA and Moriyama teaches all the features of claim 16, as outlined above.
NAKAMURA did not explicitly teach wherein the second imaging device is an imaging deviceDocket No. SP368430W000 (PNCZ-1 9133-POT) 78 that captures an image of a region including observation target and a circumference of the observation target.
Moriyama teaches wherein the second imaging device is an imaging deviceDocket No. SP368430W000 (PNCZ-1 9133-POT) 78 that captures an image of a region including observation target and a circumference of the observation target (The second electronic endoscope 32 includes a second objective optical system 37 composed of plural lenses with greater viewing angle “151 degrees or more” .alpha.2 than that of the first objective optical system 33 of the first electronic endoscope 31 [0040]-[0041]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Moriyama to the teachings of NAKAMURA and ISHIDA. The motivation for such an addition would be to provide a second observation window provided at the second distal end portion, a second objective optical system optically coupled to the second observation window and having a second viewing angle wider than the first viewing angle (Moriyama [0017]).

Regarding claim 18, 
The combination of NAKAMURA and ISHIDA and Moriyama teaches all the features of claim 16, as outlined above.
NAKAMURA did not explicitly teach wherein the second imaging device includes a wide-angle lens or a fish-eye lens.
Moriyama teaches wherein the second imaging device includes a wide-angle lens (The second electronic endoscope 32 includes a second objective optical system 37 composed of plural lenses with greater viewing angle “151 degrees or more” .alpha.2 than that of the first objective optical system 33 of the first electronic endoscope 31 [0040]-[0041]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Moriyama to the teachings of NAKAMURA and ISHIDA. The motivation for such an addition would be to provide a second observation window provided at the second distal end portion, a second objective optical system optically coupled to the second observation window and having a second viewing angle wider than the first viewing angle (Moriyama [0017])
Regarding claim 19, is rejected under the same reasoning as claim 16, where NAKAMURA teaches screen 62 and Moriyama teaches monitor 11, it would have been obvious to display the images simultaneously on the same screen or two different screens. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYMAN A ABAZA whose telephone number is (571)270-0422.  The examiner can normally be reached on Mon-Fri 8-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 5712703618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/AYMAN A ABAZA/Primary Examiner, Art Unit 2419